PER CURIAM.
Carlos Johnson appeals from the trial court's judgment entered upon a jury verdict convicting him of first-degree robbery and armed criminal action. We have reviewed the briefs of the parties and record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).